


Exhibit 10.27


Template 1




December 15, 2011




General Motors Company Equity Grant Award Agreement
Private and GM Confidential
<Name>


Dear :


This letter describes the details under which you are being granted a Stock
Award under the General Motors Company (GM) 2009 Long-Term Incentive Plan, as
amended December 22, 2010 (the Plan).
A copy of the Plan can be found on the Solium Shareworks site. Capitalized terms
used in this Award Agreement have the meaning given in the Plan unless noted
otherwise. In the event of any conflict between this Award Agreement and the
Plan, the terms of this Award Agreement shall prevail.
The full terms of your Award are set out in this Award Agreement and the Plan.
Details of the Award
Feature
Description
Issuer
General Motors Company, a Delaware corporation
Number of Shares
Granted to You
XXXXX Restricted Stock Shares (RSS) under the General Motors Company 2009
Long-Term Incentive Plan as amended December 22, 2010.
Grant Date
December 15, 2011
Proration Date
Not Applicable
Payment
No amount is payable by you for the issuance of this Stock Award or in
connection with the settlement of any Stock Award.
Nonforfeitability
This Award is not subject to forfeiture.
Performance Condition
Not applicable
Settlement Conditions and Settlement Date(s):
Shares of GM Common Stock will be transferred to your account at Solium Capital
as of the Grant Date and will be restricted from sale or transfer until the
Settlement Date(s). The Stock Award is non-forfeitable during the restriction
period.


The restrictions from sale or transfer of Shares underlying this Stock Award
will lapse on the following Settlement Date(s) :


XXXXX shares delivered will become unrestricted March 15, 2014
XXXXX shares delivered will become unrestricted March 15, 2015
Form of Payment
Shares of GM Common Stock credited to your account at Solium Capital as of the
Grant Date will become unrestricted on the Settlement Date(s) above.
Termination of Employment
Stock Awards will become unrestricted and transferrable on the scheduled
Settlement Date(s)
Important Information about TARP
The Corporation is subject to the requirements of the American Recovery and
Reinvestment Act of 2009, and regulations issued by the U.S. Department of the
Treasury thereunder. These requirements are known as “TARP” and are interpreted
by the Office of the Special Master for TARP Executive Compensation. This Award
may become subject to special requirements under TARP. If necessary, we have the
right to change this Award, or interpret its provisions, so as to make it comply
with TARP and rulings by the Special Master thereunder. In general, TARP applies
to Awards granted to or held by the 100 most highly compensated employees of the
Corporation and its Subsidiaries, and more stringent requirements apply to
Awards granted to or held by the 25 most highly compensated employees. The
determinations of these groups are made annually. If your Award is or becomes
subject to TARP or to any rulings of the Special Master, you will be informed.
Certain Defined Terms
Certain terms used in this Award Agreement are defined in the Plan document.
Some of these definitions are summarized below.


1

--------------------------------------------------------------------------------






Additional Terms
The following additional terms apply to this Stock Award, your participation in
the Plan and the grant of this Stock Award to you. By accepting the Grant you
irrevocably agree and acknowledge in favor of GM that:
1.
to enable GM to issue you Stock Awards (and any Shares), and administer the Plan
and any Award, you consent to the exchange and disclosure of your personal
information, including transmission of that information from your country of
employment, residence or citizenship, to other countries;

2.
the Plan is established voluntarily by GM, it is discretionary in nature and it
may be modified, suspended or terminated by GM at any time, as provided in the
Plan;

3.
the Award and your participation in the Plan is not offered in lieu of, or in
substitution for, any payment of remuneration, severance payments, leave
entitlements, or any other compensation payable to you;

4.
participation in the Plan is voluntary and occasional and does not create any
contractual or other right to future participation in the Plan, Awards or
benefits in lieu of participation in the Plan, even if Awards are offered
repeatedly;

5.
Awards under, and your participation in, the Plan do not form part of your
remuneration for the purposes of determining payments in lieu of notice of
termination of your employment of office, severance payments, leave
entitlements, or any other compensation payable to you. No Award, payment, or
other right or benefit, under the Plan will be taken into account in determining
any benefits under any pension, retirement, savings, profit-sharing, group
insurance, welfare or benefit plan of any GM Subsidiary;

6.
GM, any of GM's Subsidiaries, their respective affiliates, officers and
employees make no representation concerning the financial benefit or taxation
consequences of any Award or participation in the Plan. You are strongly advised
to seek your own professional legal and taxation advice concerning the impact of
the Plan and your Award;

7.
the future value of the underlying Shares is unknown and cannot be predicted
with certainty and the Shares may increase or decrease in value;

8.
you will have no entitlement to compensation or damages as a result of any loss
or diminution in value of Shares, RSUs or any other rights acquired contract;
pursuant to the Plan, including, without limitation, as a result of the
termination of your employment by GM or any of its Subsidiaries for any reason
whatsoever and whether or not in breach of; and

9.
you have read this Award Agreement and the Plan carefully and understand their
terms.



Acceptance Offer
To accept this offer you will need to sign below and indicate your acceptance of
all the terms outlined in this Agreement and the Plan not later than January 16,
2012. In the United States, this Award will be taxable income for 2011
regardless of the timing of your acceptance. If you do not accept the grant by
that time, this offer will lapse and be incapable of acceptance (unless
otherwise agreed to by GM).
A copy of the signed acceptance should be returned to (fax: +1-313-665-0732). If
you have any questions concerning this offer or the Plan you should contact
Global Compensation.
Yours sincerely,


Janice K. Uhlig
Executive Director,
Global Compensation & Planning

2

--------------------------------------------------------------------------------








Acceptance of Grant Agreement Dated 12/15/11




I, _____________________________________________________________
Print Name
 
confirm that I have been given a copy of this letter agreement and access to the
General Motors Company 2009 Long-Term Incentive Plan (Plan), as Amended December
22, 2010, and that having read both documents I irrevocably agree to:


(a)
accept the number of Restricted Stock Units or Restricted Stock Shares that are
issued by GM to me in accordance with the terms of the Plan and this letter; and



(b) be bound by and abide by the terms of this letter agreement and the Plan.






……………………………………………………………………………………………
Signed




……………………………………………………………………………………………
Date







3